FILED
                                                                                  April 14, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re R.W., H.S., and A.L.

No. 21-0894 (Kanawha County 21-JA-169, 21-JA-170, and 21-JA-171)



                               MEMORANDUM DECISION


        Petitioner Mother H.L., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s October 1, 2021, order terminating her parental rights to R.W., H.S., and A.L.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Katica Ribel, filed a response in support of the circuit court’s order. The guardian
ad litem, J. Rudy Martin, filed a response on behalf of the children in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period and when less restrictive alternatives were
available.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2021, the DHHR filed a petition alleging that petitioner had a history of
involvement with Child Protective Services (“CPS”). According to the petition, CPS became
involved with the family in 2017 because of drug abuse and medical neglect. The children were
returned to the parents after they complied with services. However, the DHHR had recently
received a referral that petitioner was “having mental health issues and possible issues with drug
abuse.” Upon investigation, CPS discovered that petitioner had recently taken R.W. and H.S. into
a parking lot because she believed someone was attempting to hurt the children and kidnap them.
When petitioner took the children outside, it was cold and neither child had on shoes or coats.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
During the investigation, both R.W. and H.S. described this incident. According to R.W.’s
disclosure, petitioner “yelled at her brother to run and get help.” The record shows that law
enforcement and emergency personnel eventually responded to this incident and petitioner was
taken to the hospital. That same evening, law enforcement responded to an incident in which
petitioner entered a stranger’s home. Petitioner was not wearing shoes, had on inadequate clothing,
and was wearing a hospital bracelet. According to the officer who observed petitioner at that time,
she appeared to be under the influence of methamphetamine.

         According to the DHHR, both R.W. and H.S. disclosed a fear of petitioner, especially when
she “talks weird,” such as telling the children there are ghosts in the home or that people were
coming after them. Additionally, one of the children’s fathers disclosed that he had witnessed
petitioner behaving erratically, including one incident where the mother contacted him at 4:30 a.m.
to tell him someone was taking the children and that there were people in her attic, “possibly sex
traffickers.” Although petitioner admitted to having a “nervous breakdown,” she indicated that she
did not recall many aspects of the various disclosures, such as claiming people were going to harm
her or the children or yelling at the children to get help. Petitioner referred to the allegations against
her as “inaccurate” and “silly.” She also denied any mental health issues.

        At a preliminary hearing in May of 2021, petitioner repeatedly interrupted the proceedings
and then abruptly left the courtroom before the hearing ended. Thereafter, petitioner was ordered
to participate in drug screens; therapy; parenting and adult life skills services; a psychological
evaluation; and, if necessary, drug rehabilitation.

         According to a DHHR summary, petitioner told the DHHR after the preliminary hearing
that “the petition was all false allegations.” Petitioner also sent a CPS worker a text message
accusing CPS of exploiting the children for money and emotionally abusing the children with false
allegations of abuse and neglect. Further, petitioner told CPS that she was unable to participate in
services because her grandfather passed away and she was in Virginia for a period. Providers
attempted to contact petitioner in order to administer services, but petitioner “told them she was
still in Virginia.” Additionally, according to the court summary, petitioner sent threatening text
messages to R.W.’s paternal grandmother in which petitioner threatened to kill her.

        In June of 2021, the court held an adjudicatory hearing, during which the DHHR presented
testimony from the CPS worker who initially investigated the matter. The CPS worker testified
consistently with the allegations in the petition. According to the witness, petitioner had two of the
children outside with no coats or shoes to protect against the cold while she experienced “some
sort of episode” that required her transportation to a hospital. Petitioner then left the hospital
against medical advice and entered a stranger’s home. When law enforcement arrived, petitioner
appeared to be under the influence of methamphetamine and was incoherent. The witness also
indicated that petitioner claimed to suffer from post-traumatic stress disorder (“PTSD”) and had a
family history of schizophrenia. According to the witness, the DHHR initially offered petitioner
services prior to filing the petition. However, within a week, petitioner stated that she did not want
to comply with services “due to her religion.” The DHHR also presented testimony from R.W.’s
father, who confirmed much of the CPS’ workers testimony. Petitioner then testified, claimed that
she suffers from PTSD, and indicated that she did not remember many of the events that gave rise
to the petition. Ultimately, the court found that petitioner abused and neglected the children. As

                                                    2
the court made its findings, petitioner “interrupted the proceedings with a verbal outburst.” The
court then advised petitioner that she would not be permitted visits with the children until she
complied with the previously ordered services.

        Following this hearing, petitioner tested positive for drugs on seven different occasions.
One screen was positive for methamphetamine and THC, while the remaining six screens were
positive for THC. Petitioner claimed that she used marijuana to treat her PTSD but failed to
produce a valid prescription. She also denied using methamphetamine.

        During a hearing in July of 2021, the court ordered petitioner to enroll in an inpatient
substance abuse treatment program consistent with the recommendations contained in her
psychological evaluation. According to the psychologist who examined petitioner, there was an
“extremely poor” prognosis for improved parenting. This was based on petitioner’s “utter failure
to accept responsibility,” her long-term substance abuse that exacerbated her psychotic behaviors,
her tenuous grasp on reality that prompted her to put the children in danger, and her highly
dysfunctional personality traits. The psychologist concluded that “[t]here are currently no services
or interventions . . . that could be expected to correct [petitioner’s] parenting within a reasonable
time, if at all.” The court also ordered that petitioner participate in domestic violence counseling.

        According to a court summary from August of 2021, when a DHHR worker contacted
petitioner to inform her of an additional failed screen that was positive for methamphetamine and
THC, petitioner “started yelling and stating that we were setting her up and she never failed a drug
screen.” The DHHR was also informed that petitioner did not have a valid prescription for
marijuana. According to the DHHR, petitioner was positive for THC on every screen she submitted
to, and positive for methamphetamine on three screens. The DHHR also asserted that services were
set up for petitioner in April of 2021, but she did not begin compliance until June of 2021.
Accordingly, the DHHR recommended termination of petitioner’s parental rights.

        Shortly thereafter, the guardian filed a report in which he recommended termination of
petitioner’s parental rights. According to the guardian, petitioner was largely noncompliant during
the proceedings “and often abusive and combative with Department personnel.” The guardian also
noted petitioner’s continued positive drug screens and the “grave assessment” from her
psychological evaluation.

        In September of 2021, the court held a dispositional hearing. The DHHR presented
testimony from a caseworker who explained that petitioner’s participation in services was
inconsistent. The witness also indicated that petitioner never produced a negative drug screen
during the proceeding and that even if petitioner had a valid prescription for marijuana, there were
currently no dispensaries in West Virginia, meaning that petitioner was buying the drug illegally.
Further, petitioner tested positive for methamphetamine several times during the proceedings.
Because of her continued positive screens, petitioner had no visits with the children. The witness
also explained that petitioner refused to participate in domestic violence counseling.

       Petitioner testified that she received a medical marijuana card on September 3, 2021, and
had been living at a sober living facility for one week. Petitioner also indicated that she was
beginning employment the day of the dispositional hearing and requested that the court grant her

                                                 3
previously filed motion for an improvement period. The court then questioned petitioner about the
lack of a diagnosis of PTSD from petitioner’s psychological evaluation. The court concluded that
petitioner “did not have an actual diagnosis of PTSD” and “did not provide any explanation for
her continued use of marijuana.” The court also noted that petitioner’s most recent drug screen
was positive for gabapentin (an anticonvulsant medication), for which petitioner did not have a
valid prescription.

        The court denied petitioner’s motion for an improvement period and found that there was
no reasonable likelihood that petitioner could substantially correct the conditions of abuse and
neglect because petitioner “has not made any efforts to rectify the circumstances which led to the
filing of the [p]etition.” The court found that petitioner failed to participate in services and tested
positive for drugs throughout the proceedings. The court also found that petitioner refused to
accept responsibility for her actions and demonstrated no willingness or desire to parent the
children. Further, the court found that the children’s best interests required termination of
petitioner’s parental rights. Accordingly, the court terminated petitioner’s parental rights. 2 It is
from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner first argues that termination was inappropriate because she should
have been granted an improvement period. According to petitioner, an improvement period was
appropriate because she was complying with some services, had just received her medical
marijuana card for PTSD, and had recently begun receiving help from her sober living facility.
Petitioner also argues that the children were placed with their fathers, so additional time for her to
demonstrate improvement was justified. We do not agree.




       2
         The permanency plan for R.W. and A.L. is to remain with their nonabusing fathers. H.S.’s
father is deceased, and the permanency plan for that child is adoption by the father of R.W.


                                                  4
        The record is clear that petitioner’s minimal compliance with limited services was
insufficient to obtain an improvement period, especially in light of her combative interactions with
DHHR personnel, refusal to fully comply with the services offered, and failure to acknowledge
the conditions of abuse and neglect at issue. To this last issue, the Court has previously explained
that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Beyond her
refusal to accept responsibility for her conduct, the record further shows that petitioner could not
satisfy the applicable burden for obtaining an improvement period. According to West Virginia
Code § 49-4-610, a parent must “demonstrate[], by clear and convincing evidence, that [they are]
likely to fully participate in the improvement period” in order to be granted the same. The record
overwhelmingly shows that petitioner could not meet this burden, as she waited several months
before beginning even her meager compliance with services, to say nothing of her continued
substance abuse throughout the entirety of the proceedings. Simply put, petitioner demonstrated
an unwillingness to participate in services such that the circuit court did not abuse its discretion in
denying her motion. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West
Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.”).

        Finally, petitioner argues termination was not justified because the court could have
imposed a less restrictive alternative by simply placing the children in the custody of relatives.
This argument is entirely without merit, as we have repeatedly explained that West Virginia Code
§ 49-4-604 “permits the termination of one parent’s parental rights while leaving the rights of the
nonabusing parent completely intact, if the circumstances so warrant.” In re Emily, 208 W. Va.
325, 344, 540 S.E.2d 542, 561 (2000). Further, “simply because one parent has been found to be
a fit and proper caretaker for [the] child does not automatically entitle the child’s other parent to
retain his/her parental rights if his/her conduct has endangered the child and such conditions of
abuse and/or neglect are not expected to improve.” Id.

        On appeal, petitioner does not challenge the circuit court’s finding that there was no
reasonable likelihood that she could substantially correct the conditions of abuse and neglect in
the near future. Indeed, this finding was based on substantial evidence, including petitioner’s
failure to follow through with rehabilitative services designed to address the issues of abuse and
neglect. See W. Va. Code § 49-4-604(d)(3). Further, we have explained that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be

                                                  5
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the circuit court’s termination of petitioner’s parental rights.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 1, 2021, order is hereby affirmed.


                                                                                       Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                               6